DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
Claim Status and Formal Matters
	This action is in response to papers filed 9/28/2020.
Claims 3, 5-8, 10, 13-21 are pending.
Claims 3, 5-6, 10, 19 have been amended.
Applicant’s election of group II, plant and chloroplast DNA  , SEQ ID NO 1, 2, 3 and Animal DNA, ASMO and SEQ ID NO 22, 23 and 24in the reply filed on 8/8/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 19 has been amended to recite SEQ ID NO 130-137 and thus are no longer drawn to the elected species. And thus is withdrawn.
s 11-12, 14-15,  18, 19-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2018.
Claims 3, 5-10, 13, 16-17, are being examined.  
The previous claim objection has been withdrawn in view of the amendment.
The previous art rejections have been withdrawn in view of the amendments.
The previous 112(a) rejection has been withdrawn in view of the amendment.
Priority
The instant application was filed 10/10/2017 and claims priority from provisional application 62406802, filed 10/11/2016 and claims foreign priority to CA2964374, filed 04/13/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 35 U.S.C. 120, 121, 365(c), or 386(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Claim 10 depends from claim 3 and has been amended to recite, “wherein the inhibitor removal column comprises a size-exclusion column..”  Thus the claim encompasses any size exclusion column that can be envision to remove PCR inhibitor.
The teachings of provisional application page 9 is limited to the “Zymogen Onestep TM PCR Inhibitor Removal Kit size exclusion column.”  Thus the amendment has introduced new matter as the specification as originally provides a single species which does not provide support for the breadth of the breadth, “a PCR inhibitor removal column.”  Thus the amendment is not supported by the provisional application.
The teachings of CA2964374, application page 9 is limited to the “Zymogen Onestep TM PCR Inhibitor Removal Kit size exclusion column.”  Thus the amendment has introduced new matter as the specification as originally provides a single species which does not provide support for the breadth of the breadth, “a PCR inhibitor removal column.”  Thus the amendment is not supported by the CA2964374,application.


Response to Amendment
The declaration of Helbring under 37 CFR 1.132 filed 9/28/2020 is insufficient to overcome the rejection of claims based upon obviousness as set forth in the last Office action because:  The declarant is an inventor in the case and has an interest in the outcome of the case..
The declaration beings by providing the inventors opinion on the prior art and applicants opinion on the invention being the use of endogenous positive control to identify samples positive for amplification of an endogenous control prior to the amplification of the test DNA.  The response in point 9 describes multiple embodiments encompassed by the claims which provide a decision making tool.  .  The response in number 10 assert the examples further demonstrate the superiority and unexpectedness of the methods claimed.  However the described methods are of different scope than the instant claims as the examples required capture of DNA by a nitrocellulose filter, extraction of DNA, quantitative PCR using SEQ ID NO 3 as a probe, and are not limited to detection of Chinook salmon.  The described results do not appear to be unexpected but merely the use of art controls.  Specifically one of skill in the art would expect that if both the positive control and animal species  were not detected the sample would be negative.  While D scenario is expected if there was an inhibitor in the sample inhibiting PCR, which is not required of the claim.  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5-10, 13, 16-17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 has been amended to recite, “if endogenous, positive control eDNA is not identified in the environmental water sample in the first step, subsequently filtering the environmental water sample with a PCR inhibitor removal column, thereby producing a filtered environmental water sample -and subsequently analyzing the filtered environmental water sample by repeating of the first step and the second step.”  Thus claim 3 encompass any column that can provide for the function of PCR inhibitor removal column.  This is a genus.
inhibitor removal column comprises a size-exclusion column..”  Thus the claim encompasses any size exclusion column that can be envision to remove PCR inhibitor.
The response asserts support for, “ claims 3, 5-6, 10, and 19 are amended. Support for the amendments can be found throughout the Specification, for example: page 3, line 29-31, page 7, lines 17-20, page 18, lines 17-19, page 22, line 10-14, page 24, lines 17-21, page 33, line 8 - page 34, line 7, page 36, line 15 - page 37, line 5, page 50, lines 1-10, and Figure 7.” The only cited portion of the specification which discusses PCR inhibitor is page 36, lines 15-17.  The teachings of page 36 lines 15-17 are limited to the “Zymogen Onestep TM PCR Inhibitor Removal Kit size exclusion column.”  Thus the amendment has introduced new matter as the specification as originally provides a single species which does not provide support for the breadth of the breadth, “a PCR inhibitor removal column.”  Thus the amendment has introduced new matter.
Claims 6 depends from claim 3 and requires, “further comprising identifying a false negative species-specific detection after: (i) measuring no detection of endogenous, positive control eDNA in the first step; (ii) subsequently filtering the environmental water sample with a PCR inhibitor removal column; (iii) subsequently measuring no detection of endogenous, positive control eDNA in a first repetition of the first step; and (iv) subsequently measuring no detection of animal group DNA and/or an animal species DNA in a first repetition of the second step.”  One interpretation of the claim is that it requires an additional “filtering the environmental water sample with a PCR inhibitor removal column” in addition to the last conditional step of claim 3.  
Further the requirement of “identifying a false negative species-specific detection” appears to be new matter as searching and review of the specification failed to provide antecedent basis for the limitations of the claims. Further figure 7 appears to indicate the lack of PCR amplifiable DNA results in a sample that fails quality control, which is different than is negative for species specific detection.
Further the independent claim has written description issues as it requires, “A method for analyzing environmental DNA (eDNA) in an environmental water sample, comprising: (i) in a first step, contacting the eDNA in the environmental water sample with a forward and reverse endogenous, positive control primer set specific for algae chloroplast DNA or both plant chloroplast and algae chloroplast DNA, wherein the positive control primer set comprises a forward primer comprising the nucleic acid sequence of SEQ ID NO: 1 (TCTAGGGATAACAGGCTGAT), and a reverse primer comprising the nucleic acid sequence of SEQ ID NO: 2 (TGAACCCAGCTCACGTAC); amplifying the eDNA, thereby generating amplicons; and  (ii) if endogenous, positive control eDNA is identified in the environmental water sample in the first step, subsequently performing a second step omprising contacting the eDNA in the environmental water sample with a forward and reverse primer set specific for an animal group DNA and/or an animal Page 2 of 20species DNA; amplifying the eDNA if endogenous, positive control eDNA is not identified in the environmental water sample in the first step, subsequently filtering the environmental water sample with a PCR inhibitor removal column, thereby producing a filtered environmental water sample -and subsequently analyzing the filtered environmental water sample by repeating -of the first step and the second step.” 
 Thus the claims encompass amplifying eDNA in any water sample, without DNA being concentrated or isolated.  However, the specification in example 1 teaches “The test can be performed immediately after sample processing to isolate DNA off the filter.” (page 34).  The specification on page 35 teaches, “Water was collected from 17 different field sites (sites A to Q) in triplicate (except for two sites yielding duplicate samples) and three distilled water controls (DW1-3) were included prior to water sample filtration. DNA was isolated from the filters and resuspended in 150 pl of RNAse-free distilled water.” The specification in example 2 teaches water was filtered prior to DNA isolation prior to PCR amplification (pages 37-38). Thus the breadth of the claim packs adequate written description as the specification does not support identifying environmental DNA in water samples that have not been filtered and DNA isolated from filter.  
Response to Arguments
	This is a new ground of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3, 5-10, 13, 16-17, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites, “if endogenous, positive control eDNA is identified in the environmental water sample in the first step, subsequently performing a second step omprising contacting the eDNA in the environmental water sample with a forward and reverse primer set specific for an animal group DNA and/or an animal Page 2 of 20Application Number 15/729,478 species DNA; amplifying the eDNA in the environmental water sample, thereby generating amplicons; and identifying the eDNA in the environmental water sample;-or if endogenous, positive control eDNA is not identified in the environmental water sample in the first step, subsequently filtering the environmental water sample with a PCR inhibitor removal column, thereby producing a filtered environmental water sample -and subsequently analyzing the filtered environmental water sample by repeating -of the first step and the second step..”  The limitation “identified” lacks antecedent basis as there is no identifying in the first step.  Thus it is unclear what is required of identified (identifying) or how identified (identifying) is done.  This rejection can easily be overcome by amending the first step to require identifying the presence or absence of an endogenous, positive control in the first step.
Claims 6 depends from claim 3 and requires, “further comprising identifying a false negative species-specific detection after: (i) measuring no detection of endogenous, positive control eDNA in the first step; (ii) subsequently filtering the 
Response to Arguments
This is a new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5-8, 13, 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over, Ravon (environmental DNA a review of the possible applications for the detection of (invasive) species (2014) pages 1-111), Thomsen (Biological https://www.ncbi.nlm.nih.gov/nuccore/l42858.1), GenBank Accession AB001682 (https://www.ncbi.nlm.nih.gov/nuccore/2224352?sat=24&satkey=146458, April 28, 2001), GenBank Accession FJ423446.1 (https://www.ncbi.nlm.nih.gov/nuccore/213517384?sat=46&satkey=25771387, June 9, 2009) , GenBank Accession AY958085 (https://www.ncbi.nlm.nih.gov/nuccore/61393539?sat=46&satkey=24585467, Dec 5, 2008), Mitsui Toatsu Chem (JP02100682-A), Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al(PCR Methods and Applications (1995) volume 4, pages s185-s194.
The independent claim is drawn to an environmental water sample.  The claim does not limit the environmental water sample.  The specification teaches, “ The sample can be an environmental sample, such as a fresh water sample, salt water sample, brackish water sample, air sample, or soil sample.” (p 0204) Thus the claims encompass any environmental water sample.

Thus the broadest reasonable interpretation of the claim is to provide an environmental water sample from any source, amplify with one of the recited primer pairs  which preferably target plants or algae thought to inhabit the water source, followed by conditional step of assaying the sample for animal group DNA from any species of animal known or alternative if the first assay is negative using a PCR inhibitor removal column to remove inhibitors prior to further assaying.
The specification does not teach a limiting definition of an endogenous positive control.  The specification on page 5 exemplifies the introduction of a cDNA into a sample is a positive control.  Thus endogenous positive control is broad, but require the primers comprising the SEQ ID NO.
The prior art as exemplified below will demonstrate that eDNA in water samples as was known prior to the effective filing date of the claims as were the use of positive and negative controls.  Further the art demonstrates use of a positive control to determine the presence or absence of PCR inhibitors in water samples were known to determine if removal of PCR inhibitors were known to determine if further purification was needed prior to assaying for species.  Finally the art demonstrates the algae are ubiquitous to water environments, the sequences of chloroplast were known, as were the use of endogenous positive controls.

Ravon teaches “The second approach focuses on the simultaneous detection of a (large) number of species (H4). There are two different approaches that can be used to achieve this; the multiple species-specific approach, and the universal approach via eDNA metabarcoding. The multiple species-specific approach uses several species specific primers. This approach is only suitable for the simultaneous detection of a few species (+/- 3) as the amount of eDNA in a sample is limited. Another limitation of this approach is that it is an a priori approach, where only species for which species specific primers are used will be detected (H4.1). Using the universal approach, primers that amplify a whole group of species are used (for example fish, amphibians or arthropods).”  Page 5, 3rd paragraph).
Ravon teaches, “There are several important advantages of the eDNA method over traditional methods. (H12.1). Due to the higher chance of detection, especially for secretive species, or species occurring at low densities, less effort is needed to detect a species using the eDNA method when compared with more traditional sampling techniques. Therefore, for many species, the eDNA method is more cost-effective than traditional methods (H10)” (page 6 bottom)
Ravon teaches, “To be able to detect contamination, negative controls should be added to the extraction and the PCR. Ideally, “field negatives” should also be included. These are samples taken in natural systems but without the target species present, taken on the same excursion as the remaining positive field samples. All types of 
Ravon teaches detection of fungi in ponds and soil samples (page 59) .
Ravon teaches, “Microorganisms often occur at relatively high densities, hence, it is likely that whole (living) individuals will be present in samples (page 60, 8.3)
Ravon teaches, “Several studies have been performed targeting microbial organisms (e.g.Preston et al., 2011; Sogin et al., 2006; Venter et al., 2004), or on larvae of macro-organisms (Jones et al., 2008).(9.1.3 page 66)
Ravon teaches, “As DNA is soluble in water, it can spread over a large area from its initial source. This increases the chance of obtaining eDNA from a water-sample. Persistence of eDNA in water is relatively low, ranging from 1 week up to one month (see chapter 2.2). Hence, finding eDNA in a water sample confirms recent presence of the target species (Dejean et al., 2011). Aquatic habitats can be divided into freshwater and saltwater habitats. Further distinction can be made between stagnant and flowing waters, between small and large water bodies and between isolated and non-isolated waters. Different aquatic habitats are discussed below. An overview of eDNA studies performed in aquatic habitats is given in table 9.1. “ 

Thomsen provides a review of eDNA (abstract).  Thomsen teaches, “Within a single standardized sample, DNA from entire communities across taxonomic groups can potentially be analyzed simultaneously. The content of an eDNA sample is typically analyzed by amplification using polymerase chain reaction (PCR) and subsequent DNA sequencing. The amplification is done either by a single-species approach using specific primers or by multiple species (multiple-taxon) approach using generic primers for a given focal group of organisms. Especially the fast advancing next-generation sequencing (NGS) technologies has made comprehensive biodiversity surveys possible for limited effort and costs (Shokralla et al., 2012). It has thus made the multiple-species eDNA approach especially powerful by DNA metabarcoding – mass DNA sequencing for the simultaneous molecular identification of multiple taxa in a complex sample (Taberlet et al., 2012a). Although similar in principle to classical DNA barcoding of simple DNA extracts (Hebert et al., 2003), the practical approach and target sequence is very different. While both rely on the fact that short standardized DNA regions – typically mitochondrial, chloroplast or ribosomal RNA (rRNA) genes – can be amplified by PCR, sequenced and subsequently used as barcodes to identify and discriminate taxons.” (page 6, 2nd column).  Thomsen teaches examination of plants, fungi, algae, and protists in ice cores (table 1 and page 10 1st column bottom to 2nd column).  Thomsen teaches the use of eDNA to detect invasive species (amphibians) and 
Noble describes a method of eDNA for surveillance of tilapia. Noble teaches, “The first phase checks each sample for PCR inhibition using an internal positive control (IPC), the second phase analyses each sample for presence or absence of tilapia DNA and phase three checks for contamination in corresponding equipment controls (EC’s) for all samples that tested positive for tilapia.” (page 59) . Noble teaches, “eDNA samples are run in phase 1 without reaction replicates (i.e. singularly). Ensure at least two no template controls (NTC) are included in each run. The NTC’s are used to identify eDNA samples that are inhibited by contaminants from the water. By comparing the CT values of the NTC and the eDNA sample, PCR inhibition can be identified. The eDNA sample should amplify at the same efficiency (± SE) as the NTC for no PCR inhibition to occur, as shift in CT value (later CT value) indicates inhibition is likely occurring (Jane et al. 2014).”(page 60). On page 1 Noble teaches removal of inhibitor removal by spin filters.
Noble, Ravon and Thomsen do not specifically teach the use of columns or size exclusion columns to remove PCR inhibitors.
However, Hedman teach a methods article on overcoming inhibition in Real-time PCR.  Hedman provides lists of possible inhibitors (table 2). Hedman teaches the use of size exclusion chromatography isolate/purify DNA (page 38, last paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use an endogenous positive control to determine if the amplification occurs in the control prior to either continuing analysis 
It would have been further prima facie obvious to one of ordinary skill in the art prior to the effective filing date that if after purifying the environmental water sample to remove PCR inhibitors by size exclusion a subsequent attempt to amplify the positive control and the animal DNA both revealed no amplification there was no detectable animal DNA or no detectable endogenous positive control.  The artisan would be motivated to use proper controls to determine if the assay is valid, maybe degraded and or otherwise provides in accurate data.  The artisan would have a reasonable expectation of success as the artisan is merely known controls to determine the validity of an assay.
 Ravon, Thomsen, Noble and Hedman do not specifically teach the use primers to endogenous positive control for plant and algae chloroplast DNA.
Murray teaches, “Endogenous controls utilize a ‘house-keeping gene’ which is naturally present in the sample with the target and is amplified using a set of primers different to those of the target” (page 3, 1st paragraph). 
Backer teaches, “Cyanobacteria, or blue-green algae, are ubiquitous in freshwater ecosystems and may form harmful algal blooms (cyanoHABs), dense blooms that are a danger to people, animals, and ecosystems.).

Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use primers for algae, which are vital and/or ubiquitous to lakes, ponds or streams.  The artisan would be motivated to target algae or other aquatic plants known (endogenous) to be found in the sample of interest as a positive control to confirm the isolation and preparation for PCR amplification provided adequate DNA for amplification and detection of less common species.
The art of Ravon, Thomsen, Noble, Hedman, Backer and Addy while rendering obvious the use of detecting algae or plant DNA in eDNA samples to as a positive control.  Ravon, Thomsen, Noble, Hedman, Backer and Addy do not specifically teach detection by use of algae or plant chloroplast DNA.
However, Thomsen teaches targeting rDNA which is found in plant and algae chloroplast.
Taberlet teaches universal primers that amplify algae and plant chloroplast DNA (abstract and  page 1108). Taberlet teaches amplification of DNA from a wide range of taxonomic species  using primers to chloroplast DNA (figure 2).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to contact nucleic acids obtained  from an environmental water samples with primers specific for an endogenous positive control DNA from chloroplasts of plants and algae, to amplify sequences and identify eDNA from chloroplast and animals.  The artisan would be motivated to use an endogenous positive control as to determine the extraction/isolation  of nucleic suitable 
Ravon, Thomsen, Murray, Backer and Addy, Taberlet render obvious the detection of plant and algae chloroplast DNA and animals by environmental DNA (eDNA) in fresh water they do not specifically teach the primers of SEQ ID NO 1 and SEQ ID NO 2.
However, Turmel teaches analysis of ribosomal RNA in a wide variety of species and alignment of rRNA sequence to identify homology.
GenBank Accession L42858.1 is an algae chloroplast rRNA sequence comprising SEQ ID NO 1 (2711-2730) and SEQ ID NO 2 (2857-2840).
GenBank Accession AB001682 is an algae chloroplast sequence comprising SEQ ID NO 1 (27242-27261) and SEQ ID NO 2 (27388-27371-2840).
GenBank Accession FJ423446.1 is an algae chloroplast sequence comprising SEQ ID NO 1 (44340-44359) and SEQ ID NO 2 (44486-44469).
GenBank Accession AY958085 is an algae chloroplast sequence comprising SEQ ID NO 1 (2616-2635) and SEQ ID NO 2 (2762-2745).
Mitsui Toatsu Chem teaches rice chloroplast genome which comprises SEQ ID NO 1 (AAQ04525, nt 97747-97766) and SEQ ID NO 2(nt117225-117242).
Diffenbach teaches parameters and principles of promoter design include primer length, terminal nucleotide, GC content, melting temperature, PCR product length, and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).

Designing primers that amplify chloroplast DNA, which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux and numerous chloroplast DNA sequences. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer based on aligning the sequence to identify universal chloroplast primer. As discussed above, the ordinary artisan would be motivated to have designed and tested new primers to obtain additional oligonucleotides that function to detect specific frog species and identify oligonucleotides with improved properties. Thus, for the reasons provided above, the ordinary artisan would have designed additional oligonucleotides using the teachings in the art at the time the invention was made. The claimed mutations are obvious over the cited prior art, absent secondary considerations
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design and use primers to known sequence of chloroplasts for the detection of plants/chloroplast as positive control .  The artisan would be motivated to provide positive control primers to detect chloroplasts/plants in eDNA samples to determine the processing of the sample did not degrade or dilute the nucleic acids from the water sample as a control for the detection of animal DNA in the sample by the prior art.  The artisan would have a reasonable 
With regards to claim 5, Ravon teaches freshwater and salt water (pages 62-67). 
With regards to claim 7, Ravon teaches qPCR (page 25, figure 3.3, PAGE 30)
	With regards claim 8, Ravon teaches the use of Taqman assay to detect DNA molecules.  Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design and label Taqman probes to detect sequences of animals and plant chloroplast DNA, algae chloroplast DNA, fungal mitochondrial DNA or both plant chloroplast and algae chloroplast DNA.
	With regards to claim 10, Hedman teaches size exclusion columns.  
	With regards to claim 13, 16-17, Ravon teaches primers specific for Idaho giant salamander and rocky mountain tailed from (figure 3.4C, page 29)
Response to Arguments
	The response traverses the rejection providing arguments with respect to reasonable expectation of success. The response continues by providing arguments with respect to Timmerman-Vaughan.  This argument is not persuasive as Timmerman-Vaughan is no longer relied upon.  The response continues by asserting the amendment to the independent claim with respect to the primers accounts for handling of the environmental water sample and the integrity and dilution of the environmental DNA.  This argument has been thoroughly reviewed been thoroughly reviewed but is not considered persuasive as the claims set forth no limitations with respect to dilution and integrity of the water sample nucleic acids.  It is noted the only reagent specified by the claim is the primers, thus the claims are relying on the art for enablement with respect to PCR conditions, amplification time, amount of sample, etc.  Further the art of 
The response continues the arguments with respect to the positive controls.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons of record.  Further it is inconsistent with the assertions by counsel in the interview of Feb 10, 2020 (mailed 2-20-20) in which the representative indicated that positive and negative controls were known in the art and that amplifying algae and/or plant chloroplast DNA is not inventive.  
The response continues by providing arguments with respect to the abundance and integrity of the environmental water sample nucleic acids.  This argument is not persuasive as the claims provide no limitations with respect to the integrity or dilution of the environmental water sample nucleic acids.  
Response to Arguments
The response traverses the prior rejection in view of the declaration.  These arguments are not persuasive for the reasons of record, notably they are not consistent with the limitations of the claims.

Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634